Citation Nr: 1429112	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  99-22 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to April 1980.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 1998 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the Veteran's right ear hearing loss and a compensable rating for her left ear hearing loss.  In a decision issued in June 2003, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.

In December 2005, the Court issued a judgment that vacated the June 2003 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in its December 2005 memorandum decision.  In particular, the Court held that, as to the increased rating claim, the Veteran had not been provided a letter that adequately complied with the Veterans Claims Assistance Act of 2000 (VCAA).  The Court further held that such notice error was prejudicial in the absence of any showing to the contrary by the Secretary.  The Secretary appealed the Court's December 2005 memorandum decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  While the instant case was pending before the Federal Circuit, that court issued a decision that held that all types of VCAA notice errors were to be presumed prejudicial and that the Secretary had the burden of proving that any notice error was nonprejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, the Federal Circuit affirmed the Court's December 2005 memorandum decision.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary thereafter filed certiorari petitions that were granted by the United States Supreme Court (Supreme Court) in both the Sanders case and the instant case.  The Supreme Court reversed the Federal Circuit's decision in Sanders v. Nicholson.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (consolidated with Shinseki v. Simmons).  The Supreme Court further noted that there was contradictory evidence as to the prejudicial effect of the VCAA notice error found by the Court in the instant case, and vacated the Federal Circuit's judgment and remanded the case for the Court's reconsideration.  Sanders, 129 S.Ct. at 1708.

In accordance with the Supreme Court's directive, the Federal Circuit remanded the instant case to the Court.  See Simmons v. Shinseki, 365 F. App'x 221 (Fed. Cir. 2009).  The Court then issued a memorandum decision in November 2009, concluding that its December 2005 memorandum decision had been properly rendered as to the claims of service connection for right ear hearing loss and an increased rating for left ear hearing loss.  The Secretary filed a motion for reconsideration or, in the alternative, for a panel decision to assess the effect that the Supreme Court's decision might have on the disposition of this case.  In April 2010, the case was submitted to a panel, the parties were directed to file supplemental briefs, and the Court heard oral argument in July 2010.  In October 2010, the Court issued a judgment that set aside the June 2003 Board decision and remanded the matters on appeal for further proceedings consistent with the instructions outlined in its September 2010 decision.  In the September 2010 decision, the Court found that the Board was required to readjudicate the service connection claim for right ear hearing loss and that the left ear hearing loss rating issue was inextricably intertwined.  The Court otherwise declined to address any questions in controversy or present any instructions concerning the left ear hearing loss rating issue: "As the case has developed, ... these questions are not necessary to the disposition of this appeal; the answers to these questions will therefore have to await another day."

In June 2011, the Board remanded the case for additional development.  In May 2013, the Board denied service connection for right ear hearing loss (along with two other issues) and again remanded the left ear increased rating issue.  The left ear increased rating issue is now the sole issue remaining on appeal before the Board.


FINDING OF FACT

At no time during the appeal period is the Veteran's left ear hearing acuity shown to have been worse than Level VIII.
CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

This case involves a somewhat unusual history with regard to VCAA notice questions that have been subject to significant appellate adjudication over many years, as discussed in the introduction above.  However, the Board now notes that the Court's most recent Memorandum Decision on this matter, in September 2010, expressly found: "The appellant should be well aware, after seven years of litigation on this case, what evidence is required to substantiate her claim; no additional VCAA notice is required."

Copies of the Veteran's available service treatment records (STRs) are associated with her claims file.  Her pertinent available postservice treatment records, VA and private, have been secured.  This case involves a complex and lengthy history of medical treatment for hearing loss involving a substantial number of evaluations of the Veteran's hearing acuity.  The Board acknowledges that some of the Veteran's VA treatment records contain indications that not every individual instance of the audiometric testing performed over the years has been transcribed in full detail into the available VA treatment records.  In May 2013, the Board remanded the issue pertaining to the rating for left ear hearing loss so that all outstanding records of VA audiometric testing data pertinent to that issue may be made available for review prior to final adjudication of the left ear hearing loss rating issue.  As summarized in a February 2014 RO memorandum, appropriate attempts to obtain any available outstanding VA documentation of audiometric testing data and pertinent reports have been completed.  As multiple attempts have already been completed, and with a negative response from the only VA medical facility indicated to be pertinent, the Board finds that further efforts to obtain additional VA audiological evaluations would be futile and another remand would serve no useful purpose at this time.

The Veteran was afforded pertinent VA examinations including in June 1999, July 2001, August 2002, October 2003, and January 2012.  The Board finds that the reports of the examinations are adequate for the purposes of this decision.  The findings reported on the examinations are detailed, account for the Veteran's history and symptom complaints, and are not alleged to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); the June 1999, July 2001, and January 2012 examination reports address the effect of the left ear hearing loss on the Veteran's work and daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran has not identified any pertinent evidence that remains outstanding.  The RO's actions have substantially complied with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the preceding Court action in this appeal has particularly directed attention to questions of the fulfillment of the duties to notify and assist.  The Board finds that a final Board decision is appropriate at this time, as (1) the Court's September 2010 Memorandum Decision has stated that no further notice is necessary and (2) the Court's prior concerns regarding VA's failure to provide a VA examination and medical opinion concerned the service connection issue that has now been resolved by the May 2013 Board decision and is no longer on appeal.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155. The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 'staged' ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained in greater detail below, the Board finds that the record does not reflect any distinct period of time when the criteria for a compensable rating for unilateral (left ear) hearing loss were met.  Consequently, 'staged ratings' are not warranted.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for Levels of hearing acuity assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

As right ear hearing loss is not service connected in this case, the right ear is assigned a Level I hearing designation (unless the left ear hearing impairment reaches Levels of X/XI).  See 38 C.F.R. §§ 4.85(f), 3.383.

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

The Board has reviewed all evidence in the claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

A November 1980 rating decision granted the Veteran service connection for left ear hearing loss, rated 0 percent.  In March 1998, she filed a claim for an increased rating for the left ear hearing loss.  Essentially, she maintains that her left ear hearing loss is sufficiently disabling to warrant a compensable rating.

On March 1998 VA audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
45
40
45
40
LEFT
75
75
70
75
85

The average puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies was 76 decibels in the left ear.  (Some copies of this report, but not all, contain a notation indicating that the puretone audiometry data were not considered adequate for rating purposes).  Speech audiometry revealed speech discrimination / recognition of 92 percent correct in the left ear.

Although the Board notes that the data presented in the March 1998 report may not have been adequate for rating purposes (as noted on some copies of the report), the Board has considered whether any support for the Veteran's claim may be found in this evidence.  Under Table VI, the hearing acuity shown constitutes Level II hearing impairment in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the left ear.  Under Table VIA, the left ear hearing acuity would be characterized as Level VI hearing impairment; thus, application of Table VIA is more favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 (considering that the right ear hearing loss is not service connected and treated as Level I hearing in utilizing the table).  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the left ear hearing loss disability.

Other VA outpatient reports indicate diagnosis of bilateral mixed-type hearing loss, (greater in the left ear), and further indicate that surgery was recommended.

On VA audiological evaluation in June 1999, the Veteran reported that she experienced noise exposure in service launching aircraft while working on the flight line.  She stated that she could not hear unless she was looking at the person speaking.  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
65
55
45
45
45
LEFT
85
65
60
70
80

The average puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies in the left ear was 69 decibels.  Speech audiometry revealed left ear speech discrimination/recognition of 72 percent correct.  The diagnosis was moderate to severe mixed hearing loss in the right ear, and moderately-severe to severe mixed hearing loss in the left ear.  The examiner recommended an otologic evaluation because the Veteran's mixed-type hearing loss was suggestive of middle ear pathology.


Under Table VI, the hearing acuity shown constitutes Level VI hearing impairment in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the left ear.  However, under Table VIA, the left ear hearing acuity would be characterized as Level V hearing; thus, application of Table VI (establishing Level VI hearing impairment) is more favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 (considering that the right ear hearing loss is not service connected, and assigned a designation of Level I hearing in utilizing the table).  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the Veteran's left ear hearing loss disability.

A report of private audiometric examination in August 2000 shows a diagnosis of moderate, mixed-type right ear hearing loss, and severe mixed-type left ear hearing loss, with absent acoustic reflexes bilaterally.  It was noted that the Veteran needed new hearing aids for both ears.  Under governing regulation, testing of hearing acuity for VA rating purposes must meet specific requirements (to include speech discrimination testing in a controlled setting using a Maryland CNC word list); there is no indication that all of the August 2000 examination findings met the requirements for VA rating purposes.  Nevertheless, the Board has considered whether any support for the Veteran's claim may be found in this evidence.  

Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
70
75
60
70
80

[Notably, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometry results are conveyed in a straightforward graph, the Board finds that it, as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).]  The average puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies was 71 decibels in the left ear.  Speech audiometry revealed speech discrimination/recognition of 76 percent correct in the left ear.  The diagnosis for the pertinent left ear was severe mixed loss with absent acoustic reflexes.

Under Table VI, the hearing acuity shown constitutes Level IV hearing impairment in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the left ear.  Under Table VIA, the left ear hearing acuity is characterized as Level VI hearing impairment, and application of Table VIA is more favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 (assigning the right ear a designation of Level I hearing in utilizing the table).  Thus, even if the audiometry findings were to be considered adequate for rating purposes, they would not present a basis for assigning an increased rating for the  left ear hearing loss disability.

A report of private audiometry in May 2001 again shows a diagnosis of moderate, mixed-type right ear hearing loss, and moderate to severe mixed-type left ear hearing loss.  It was noted that the Veteran's hearing loss was "mostly conductive," and involved a "Carhart notch," and that she opted to not undergo surgery for her hearing loss.  It is not shown that the May 2001 examination findings met the regulatory requirements governing  examinations conducted for VA rating purposes.  Nevertheless, the Board has considered whether support for the Veteran's claim may be found in this evidence.  

Audiometry (in a reasonably straightforward graphic representation) appears to have revealed that pertinent puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
65
70
75
X
95
Other notations suggest other manners of audiometric threshold testing with alternate result data, but none present data for each pertinent frequency necessary for application of the rating criteria.  The average puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies cannot be determined in the absence of data for each frequency.  Speech audiometry revealed speech discrimination / recognition of 75 percent correct in the left ear.  These audiometric data do not provide a basis for assigning an increased rating for the Veteran's left ear hearing loss disability.

In February 2001, the Board remanded the Veteran's claims for a VA examination to determine (in pertinent part) the current severity of her left ear hearing loss.

In a letter received in May 2001, the Veteran's sister reported that the Veteran has difficulty hearing even with the use of hearing aids.  She served as the Veteran's "ears" during phone calls, meetings, and court appearances.  Hearing aids provided the Veteran some hearing ability, but she still relied on lip reading.  The sister reported that she herself had perfect hearing, as did their four siblings.

On VA audiological evaluation in July 2001, the Veteran related that she sustained acoustic trauma in service due to exposure to noise from aircraft engines.  She stated that she had to watch faces to understand speech, and had difficulty speaking on the phone.  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
50
45
45
45
40
LEFT
70
65
65
80
85

The left ear average puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies was 73 decibels.  Speech audiometry revealed left ear speech discrimination of 74 percent.  The diagnosis (in pertinent part) was moderately-severe to severe mixed-type hearing loss in the left ear.  The examiner noted that the overall audiometric pattern was consistent with middle ear pathology, "i.e., ossicular fixation, . . . and suggestive of otosclerosis, bilaterally."
Under Table VI, the hearing acuity shown constitutes Level VI hearing impairment in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the left ear.  However, under Table VIA, the left ear hearing acuity would still be characterized as Level VI hearing impairment, and application of Table VI is equally favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 (assigning the right ear hearing a designation of Level I hearing in utilizing the table).  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the Veteran's left ear hearing loss.

A VA audiological evaluation report from May 2002 indicates: "Audiogram performed, no change since 1998 audiogram."  For the left ear, the audiologist diagnosed moderate to severe mixed hearing loss with excellent discrimination, normal Type A tympanogram, and absent acoustic reflexes consistent with conductive component.  The Veteran expressed an interest to have surgery to improve her hearing.  The May 2002 audiometry (documented on a separate worksheet) revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
50
45
50
35
LEFT
75
70
65
70
70

The left ear average puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies was 69 decibels.  Speech audiometry revealed 88 percent correct speech discrimination in the left ear.  (The Board observes that the data presented as "SRT" on the report appear to refer to speech recognition thresholds and not the speech discrimination testing.)

Under Table VI, the hearing acuity shown constitutes Level III hearing impairment in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the left ear.  Under Table VIA, the left ear hearing acuity is to be characterized as Level V hearing impairment; thus, application of Table VIA is more favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 (assigning the right ear hearing a Level I hearing designation in utilizing the table).  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the Veteran's left ear hearing loss.

On August 2002 VA audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
50
45
45
35
LEFT
65
65
60
75
85

The left ear average puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies was 71 decibels.  Speech audiometry revealed 76 percent correct speech discrimination in the left ear.  The examiner noted that the VA audiological examination in July 2001 had revealed mild to moderate right ear hearing loss, and moderately-severe to severe hearing loss in the left ear.  The examiner opined that the results of VA audiological examination in July 2001 were most consistent with bilateral ossicular fixation and suggestive of otosclerosis.  It was noted that "[r]esults obtained today indicated essentially no change in hearing levels and speech recognition scores as reported on [the July 2001] examination."

Under Table VI, the hearing acuity shown constitutes Level IV hearing impairment in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the left ear.  Under Table VIA, the left ear hearing acuity is to be characterized as Level VI hearing impairment; thus, application of Table VIA is more favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 (assigning right ear hearing a designation of Level I in utilizing the table).  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the  left ear hearing loss.


VA treatment records show that in November 2002 the Veteran underwent left stapedectomy.  

A copy of a May 2002 VA audiological evaluation worksheet (submitted by the Veteran in June 2003) presents an additional set of left ear audiometric testing results that appear to be dated "1/16/03" reflecting "post-op" testing.  The January 2003 audiometry revealed that hearing thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
50
45
55
50
50

For the referenced January 2003 testing, the average left ear puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies was 50 decibels.  Speech audiometry revealed 45 percent correct left ear speech discrimination.

Under Table VI, the hearing acuity shown constitutes Level VIII hearing impairment in the left ear.  An exceptional pattern of hearing loss (as defined in 38 C.F.R. §  4.86(a)) is not shown for the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 (assigning the right ear hearing a Level I hearing designation in utilizing the table).  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the left ear hearing loss.

A March 2003 VA audiology report shows that the Veteran reported "major improvement."  Another VA report shows, for the left ear: "[m]oderate to severe mixed hearing loss with excellent word recognition."  Another entry from the same month shows: "Pure tone and speech air-conduction thresholds showed a 20-25dB improvement across Hz, over pre-op thresholds.  Speech discrimination remains excellent - 92%."

A September 2003 VA audiological evaluation report includes data from post-operative audiometry in March 2003 when hearing thresholds, in decibels, were:
HERTZ
500
1000
2000
3000
4000
RIGHT
50
50
45
50
40
LEFT
55
50
65
55
55

The left ear average puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies was 56 decibels.  Speech audiometry revealed 92 percent correct left ear speech discrimination.

Under Table VI, the hearing acuity shown constitutes Level I hearing acuity in the left ear.  An exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86(a)) is not shown for the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 (assigning the right ear hearing a Level I designation in utilizing the table).  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the left ear hearing loss disability.

The September 2003 VA audiology report shows that the Veteran was "extremely pleased" with the surgical outcome at that time and was scheduled to have a right stapedectomy performed in October 2003.

On VA audiological evaluation in October 2003, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
50
50
55
40
LEFT
55
55
60
60
70

The left ear average puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies was 61 decibels.  Speech audiometry revealed 68 percent correct left ear speech discrimination.  The examiner diagnosed "moderate to moderately severe mixed loss" of hearing in the right ear, and "moderately severe to severe mixed loss" of hearing in the left ear.

Under Table VI, the hearing acuity shown constitutes Level V hearing impairment in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the left ear.  However, under Table VIA, the left ear hearing acuity would be characterized as Level IV hearing impairment; thus, application of Table VI (establishing Level V hearing impairment) is more favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 (assigning right ear hearing a Level I designation in utilizing the table).  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the  left ear hearing loss disability.

A July 2004 VA consultation report shows a doctor's impression that the Veteran's left ear hearing acuity was "down since 3-11-03 audiogram but similar to 5-31-02 audiogram.  Speech discrimination scores are down in her left ear as compared to all previous audiograms."  The left ear had "moderate to severe mixed hearing loss" with "[a]verage speech discrimination (60% at 100 dB)...."

A January 2007 VA audiology consultation report shows that the Veteran was assessed to have "[s]evere mixed hearing loss" and "[f]air speech discrimination at equipment limits (72% at 100 dB HL)."

An August 2009 VA audiology report describes, in pertinent part, left ear pure-tone audiometry revealing "severe to profound mixed hearing loss" and "[p]oor word recognition scores (56% at 105 dBHL, with appropriate masking)."  The audiologist described that the results were "[e]ssentially consistent with 2007 audiogram," while noting a "[s]light decrease in bone conduction threshold at 2k Hz in the left ear."  The Veteran reported that her left hearing aid was causing discomfort.

On VA audiological evaluation in January 2012, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
30
35
35
35
LEFT
70
85
85
75
70
The left ear average puretone threshold for the 1000, 2000, 3000, and 4000 Hertz frequencies was 79 decibels.  Speech audiometry revealed 64 percent correct left ear speech discrimination.  The January 2012 VA examination report contains a diagnosis of sensorineural hearing loss in the range of 500-4000 Hz in the right ear and mixed hearing loss in the left ear.

Under Table VI, the hearing acuity shown constitutes Level VII hearing acuity in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the left ear.  However, under Table VIA, the left ear hearing acuity would still be characterized as Level VII hearing impairment, and application of Table VI is equally favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 (assigning right ear hearing a Level I designation in utilizing the table).  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the Veteran's left ear hearing loss disability.

The January 2012 VA examination report additionally documents that the Veteran was asked to describe the impact of her hearing loss on ordinary conditions of daily life, including ability to work.  She described that she relies upon her right ear hearing aid and the remaining hearing of her right ear because she felt that she "really can't hear out of my left ear."  "Severe" mixed hearing loss was diagnosed for the left ear.

A February 2012 VA otolaryngology examination report refers to test results showing, in pertinent part, severe left ear mixed hearing loss with the bone line reflecting mild to moderately severe loss with additional 20-40 dB overlay.  Word recognition testing results were characterized as poor (36 to 64 percent) in the left ear.  Tympanometry was within normal limits bilaterally.  More detailed testing results adequate for rating purposes were not included in this particular examination report.

A February 2013 VA treatment report describes the Veteran's decreasing symptoms of Meniere's disease, including that her hearing loss was "stable."
As noted above, rating hearing loss disability requires a mechanical application of audiometry findings to the schedular criteria, which here results in a noncompensable rating.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  When findings on audiometric studies (most notably the authorized VA audiological examinations) are compared to Table VI of the rating schedule, the results are that the Veteran has had no worse than Level VIII hearing impairment in the left ear at any time during the period on appeal.  Under 38 C.F.R. § 4.85, Table VII, Code 6100, such hearing acuity warrants a noncompensable rating.  A compensable (10 percent) rating for a unilateral service connected hearing loss requires Level X or XI hearing impairment.  An exceptional pattern of hearing as defined in 38 C.F.R. § 4.86(a) is shown in most of the detailed audiometric evaluations, but even considering the applicable alternate criteria there is no showing of greater or compensable hearing impairment.  In light of the foregoing, the Board concludes that a schedular compensable rating for left ear hearing loss is not warranted at any time during the appeal period.

The Board notes that in Martinak, the Court held that, unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Veteran has provided statements describing her hearing impairment.  The June 1999 VA examination report shows that the Veteran described being unable to understand speech unless she was looking at the speaker.  The May 2001 lay statement from the Veteran's sister describes that the Veteran relied upon lip reading and the help of others to understand what people are saying.  The July 2001 VA examination report shows that the Veteran stated that she had to watch faces to understand speech, and had difficulty speaking on the phone.  The January 2012 VA examination report shows that the Veteran was asked about functional and occupational impairment, and described that she must rely upon her right ear and hearing aid.  Treatment reports throughout the appeal period indicate that the Veteran has required the use of a hearing aid in the left ear at times.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Comparing the audiometry findings and impairment due to left ear hearing loss shown with the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran essentially complains of difficulty hearing and understanding speech with her left ear, and these impairments are precisely what is contemplated in the applicable rating criteria which feature hearing thresholds and speech discrimination / recognition findings.  The evidence does not suggest extraordinary or unusual aspects of the Veteran's hearing loss manifestations.  (The Board observes that additional symptomatology associated with Meniere's disease and TMJ are not for consideration here as those diagnoses are not service-connected and not on appeal.)  Therefore, referral for consideration of an extraschedular rating is not necessary.


The record does not suggest, and the Veteran has not alleged, that she is rendered unemployable by her left ear hearing loss.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for left ear hearing loss is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


